Citation Nr: 0200555	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  99-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Evaluation of reactive airway disease, currently 
evaluated as 10 percent disabling.

3.  Evaluation of left leg sensory deficit of the saphenous 
nerve, currently evaluated as noncompensably disabling.

4.  Evaluation of tinnitus, currently evaluated as 
noncompensably disabling.

5.  Evaluation of chronic sinusitis, currently evaluated as 
noncompensably disabling.

6.  Evaluation of left retropatellar pain syndrome, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to December 
1995.  He served in Southwest Asia from January 1991 to May 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
granted service connection for (1) reactive airway disease 
and assigned a 10 percent disability evaluation; (2) left leg 
sensory deficit of the saphenous nerve and assigned a 
noncompensable evaluation; (3) tinnitus and assigned a 
noncompensable evaluation; (4) chronic sinusitis and assigned 
a noncompensable evaluation; (5) left retropatellar pain 
syndrome and assigned a 10 percent disability evaluation; and 
denied service connection for carpal tunnel syndrome.  In a 
June 1998 rating decision, the RO reduced the veteran's 
disability evaluation for fibromyalgia from 40 percent to 
noncompensable.

The Board notes that the appellant appealed additional claims 
adjudicated in the December 1996 rating decision, but stated 
at a Board hearing, held in September 1999, that the above 
seven issues were the only ones on appeal.  Thus, any other 
claims appealed by the appellant have been withdrawn and will 
not be addressed in the decision.

In a December 1999 decision, the Board concluded that the 
criteria had been met for restoration of a 40 percent 
disability evaluation for service-connected fibromyalgia; 
thus, resolving that issue.  In addition, the Board 
determined that the claim for service connection for 
bilateral carpal tunnel syndrome was well-grounded.  The 
issues listed on the front page of this decision were 
remanded to the RO for further action.  

As noted below, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  Accordingly, even though the 
Board previously specifically determined that the issue of 
service connection for bilateral carpal tunnel syndrome was 
well-grounded, all of the issues in appellate status are 
considered to be well-grounded.  





FINDINGS OF FACT

1.  The veteran was diagnosed as having bilateral carpal 
tunnel syndrome within one year of his discharge from service 
in December 1995.  

2.  Prior to October 7, 1996, the veteran's reactive airway 
disease was not productive of moderate disability as his 
pulmonary evaluations were normal and pulmonary function 
testing did not show moderate impairment; as of October 7, 
1996, the veteran's reactive airway disease was not 
productive of moderate disability as his pulmonary 
evaluations were normal and pulmonary function testing did 
not show moderate impairment as demonstrated by forced 
expiratory volume in 1 second (FEV-1) of 56 to 70 percent 
predicted, or FEV-1/forced vital capacity (FVC) of 56 to 70 
percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 
percent predicted.

3.  The veteran has incomplete paralysis of the left 
saphenous nerve which is not more than moderate in degree.  

4.  The veteran has tinnitus which is considered to be either 
persistent or recurrent.  

5.  The veteran has sinusitis, but it is not productive of 
moderate symptomatology with discharge or crusting or 
scabbing or infrequent headaches as associated with sinusitis 
nor is it productive of incapacitating episodes or non-
incapacitating episodes characterized by headaches, pain, and 
purulent discharge or crusting. 

6.  The veteran's left retropatellar pain syndrome is 
productive of slight limitation of motion on flexion which is 
painful, the veteran is able to flex his left knee more than 
60 degrees, and his left retropatellar pain syndrome is not 
productive of lateral instability or subluxation.  




CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001). 

2.  Reactive airway disease is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.20, 4.97, Diagnostic Code 6603 (1996); 38 
C.F.R. §§  4.1, 4.7, 4.20, 4.97, Diagnostic Codes 6600, 6602, 
6603, 6604 (2001).

3.  Left leg sensory deficit of the saphenous nerve is not 
compensably disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.124a, Diagnostic Code 
8527 (2001).

4.  Tinnitus is 10 percent disabling.  38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic 
Code 6260 (1999); 38 C.F.R. §§  4.1, 4.7, 4.87, Diagnostic 
Code 6260 (2001).

5.  Chronic sinusitis is not compensably disabling.  38 
U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.31, 4.97, Diagnostic Code 6513 (1996); 38 C.F.R. §§  4.1, 
4.7, 4.31, 4.97, Diagnostic Code 6513 (2001).

6.  Left retropatellar pain syndrome is no more than 10 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45,4.59, 4.71a, Diagnostic Code 5260 
(2001); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(August 14, 1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the VCAA. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
December 1996 rating decision, the December 1996 statement of 
the case, the April 1998 rating decision, the April 1998 
supplemental statement of the case, at the September 1999 
video conference hearing, the May and November 2000 
supplemental statements of the case, in an April 2001 letter 
explaining VCAA, the June 2001 rating decision, and in the 
June 2001 supplemental statement of the case, all sent to the 
veteran, of the reasons and bases for the denial of his 
claims.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decisions, 
statement of the case, supplemental statements of the case, 
personal hearing, and VCAA letter informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, VA and private medical records have been obtained and 
the veteran has been furnished VA examinations.  The veteran 
has been repeatedly informed of the types of evidence needed 
to substantiate his claims and that he should submit this 
evidence.  He was specifically notified of such during his 
personal hearing, the VCAA letter, and in the prior Board 
decision.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 


Background

Prior to service, in 1982, the veteran underwent a surgical 
fasciotomy of the lower left leg to relieve nerve entrapment.  
The veteran served on active duty from May 1989 to December 
1995.  During service, in 1992, the veteran underwent surgery 
on his left leg to remove a neuroma.  The surgical wound 
became infected and resulted in a sensory deficit along the 
aspect of the left saphenous nerve.  In September 1994, the 
veteran was diagnosed as having mild chronic sinusitis as 
established by x-ray.  Also, in 1994, the veteran complained 
of left knee pain and was diagnosed as having retropatellar 
pain syndrome.  X-rays were normal.  A medical evaluation 
board noted that the veteran had full range of motion with 
pain on motion.  The veteran also demonstrated crepitus.  In 
addition, the veteran complained of having dyspnea and 
wheezing during service.  The veteran underwent pulmonary 
function testing for the medical evaluation board which 
revealed FEV-1 of 84 percent of predicted and DLCO of 80 
percent of predicted.  The service medical records do not 
reflect diagnosis or treatment of carpal tunnel syndrome.  

In January 1996, the veteran was afforded a VA general 
medical examination.  At that time, the veteran complained of 
being tired all of the time and of having occasional pain in 
the muscle groups of his upper and lower extremities as well 
as having pain in the joints of his hands, knees, and ankles.  
It was noted that prior to this examination, x-rays failed to 
show any specific findings related to his joints and a 
previous military workup revealed a mildly positive 
antinuclear antibody.  Also, rheumatology indicated that the 
veteran had joint laxity consistent with fibromyalgia and 
this joint laxity was located in the hands and knees.  He was 
diagnosed as having benign hypermobility syndrome of the 
joints.  The veteran also complained of mild hearing loss 
which had been unchanged since 1985.  He denied any ringing 
in the ears or a history of trauma.  The veteran also 
reported a history of compartment syndrome that developed in 
his left lower extremity in 1983.  He required surgical 
fasciotomy to relieve nerve entrapment.  Subsequently, the 
veteran developed calcium deposits in the old scar which 
caused a great deal of pain and required surgery for removal 
of the calcium.  The surgical wound then became infected and 
this resulted in a sensory deficit along the aspect of the 
left saphenous nerve.  The veteran denied any motor deficit.  
The veteran also complained of having a five year history of 
frontal headaches.  

Physical examination was performed.  Chest examination was 
clear to auscultation in all fields.  Neurologically, the 
veteran was intact except for sensory deficit along the 
medial aspect of the left lower extremity from the knee to 
the foot.  Extremities revealed no cyanosis, clubbing, or 
edema and peripheral pulses were +2 bilaterally.  The veteran 
had a well-healed surgical scar along the medial aspect of 
the lower leg.  The pertinent diagnoses were fibromyalgia, 
benign hypertrophy of the joints, chronic mixed type 
headaches, sensory deficit along the left lower extremity 
following surgery, and neurosensory hearing deficit.  The 
veteran was not diagnosed as having carpal tunnel syndrome, 
reactive airway disease, tinnitus, sinusitis, or left 
retropatellar pain syndrome.

The veteran was also afforded a VA audiological examination 
in January 1996.  In pertinent part, the veteran reported 
having mild bilateral tinnitus described as sounding like a 
buzzing or roaring noise.  The veteran reported having 
inservice noise exposure to include during combat service.  

Thereafter, the veteran was seen on an outpatient basis by 
VA.  In May 1996, he complained of having numbness in his 
hands.  That month, he was diagnosed as having mild carpal 
tunnel syndrome.  A September 1996 electromyography was 
within normal limits.  The diagnosis of carpal tunnel 
syndrome was confirmed.  

Thereafter, several lay statements were received from the 
veteran's wife, father, mother, uncle, and friend.  In sum, 
they indicated that prior to service, the veteran was in good 
physical condition, but following service, he has had memory 
loss, joint problems and pain, breathing problems, stress, 
hearing problems, fatigue, knee and back problems, and 
headaches.  

In addition, the veteran submitted a form from an insurance 
company dated in August 1996, which showed that the veteran 
was rejected for insurance due to his height, weight, and 
"numerous complaints" that the veteran had had over the 
past two years.  

In a December 1996 rating decision, in pertinent part, the RO 
granted service connection for (1) reactive airway disease 
and assigned a 10 percent disability evaluation; (2) left leg 
sensory deficit of the saphenous nerve and assigned a 
noncompensable evaluation; (3) tinnitus and assigned a 
noncompensable evaluation; (4) chronic sinusitis and assigned 
a noncompensable evaluation; (5) left retropatellar pain 
syndrome and assigned a 10 percent disability evaluation; and 
denied service connection for carpal tunnel syndrome.  The 
veteran appealed those determinations.

The veteran was seen by VA in 1997.  An April 1997 chest x-
ray showed that the veteran's lungs were grossly clear and 
pulmonary vasculature appeared normal.  Pulmonary function 
tests performed that month revealed mild obstructive 
ventilatory impairment with FEV-1 of 78 percent predicted and 
FEV-1/FVC of 96 percent of predicted.  In May 1997, the 
veteran complained of pain related to his left saphenous 
nerve injury.  Examination revealed a well-healed incision 
over the distal medial surface of the left tibia and 
decreased sensation over the dorsal medial surface of the 
left foot.  There was a positive Tinel's sign over the 
saphenous nerve and increased pain over the radial aspect of 
the left tibia with eversion of the left foot.  X-rays of the 
left ankle were within normal limits.  The impression was 
chronic pain secondary to saphenous nerve resection.  He was 
given a heel wedge for his shoe to relieve the pain.  In June 
1997, the veteran complained of shortness of breath on 
climbing stairs and ladders.  In addition, it was noted that 
the veteran reported having headaches which were controlled 
by Tylenol.  It was also noted that the veteran's headaches 
were stress-induced.  The examiner noted that the veteran did 
not want surgery for his carpal tunnel syndrome.  It was 
thereafter noted that the veteran's shortness of breath would 
become improved if his weight was decreased.  

In March 1998, the veteran was afforded a VA joints 
examination.  The veteran again reported his medical history, 
consistent with the last examination including his report 
that he had been diagnosed as having carpal tunnel syndrome, 
but had refused surgery for that problem.  Subjectively, the 
veteran complained of stiffness, pain, and popping sounds of 
the knees.  He denied having any swelling.  The veteran 
reported that his ability to exercise was limited and that he 
could not walk, run, or drive for exercise.  Physical 
examination reveled that the veteran was not in any apparent 
distress.  He was noted to be very obese.  The veteran walked 
with a normal gait pattern into the examining room and was 
able to take on and off his shoes without difficulty.  He 
also was able to sit in the chair and on the examination 
table without difficulty.  Examination of the left knee 
revealed flexion to 135 degrees and extension to zero 
degrees.  Mild tenderness was noted medially at the knee 
joints, worse on the left than on the right.  There was no 
medial lateral instability.  Rotation was within normal 
limits.  Drawer sign and Lachman's testing were negative.  He 
was able to stand on his toes and heels without difficulty 
and was able to walk on his toes and heels without 
difficulty.  There was no crepitation except on walking when 
there was also some tightness, especially when the veteran 
was walking on his toes.  Functionally, the veteran was 
independent in all areas and transfers.  Fatigue level could 
not be evaluated at the time of the examination, but it was 
noted that the veteran was examined during the morning and 
did not appear to be tired.  X-rays of the left knee revealed 
no osseous or articular abnormalities, no fractures or 
dislocations, and the veteran's joint spaces were well-
maintained.  The impression was probable degenerative changes 
of the left knee.  

In February 1999, the veteran was again examined by VA.  At 
that time, the veteran related that he was employed as a 
bookkeeper in a sedentary job which he was able to maintain.  
Physical examination revealed that the veteran was 5 feet 
five inches and over 250 pounds.  His tympanic membrane and 
external canals were clear.  His oral and posterior pharynx 
were clear without lesion.  His lungs were clear to 
auscultation.  His extremities were without clubbing, 
cyanosis, or edema.  There was some slight tenderness to the 
metacarpointerphalangeal joints of the hands, but there was 
no appreciable swelling or warmth.  He was able to maintain a 
good grip though there was slight decrease in strength of the 
right hand compared to the left, 4/5 on motor examination, 
and no sensory loss.  The left knee exhibited normal range of 
motion without pain.  Neurological examination revealed that 
his cranials II through XII were intact.  His motor and 
sensory other than already noted was within normal limits.  
His reflexes were 2+ and equal bilaterally without evidence 
of tremor.  Coordination was within normal limits.  The 
impression was  depression and arthralgias.  

In September 1999, the veteran testified via videoconference 
before the undersigned member of the Board.  At that time, 
with regard to carpal tunnel syndrome, the veteran reported 
that he began having tingling in his hands and wrists during 
service.  With regard to reactive airway disease, the veteran 
reported that he had wheezing every night and that his 
ability to engage in activities was limited and that his 
problems has affected his ability to function at work due to 
co-workers smoking habits.  With regard to left leg sensory 
deficit of the saphenous nerve, the veteran testified that he 
went to VA for treatment of this problem and took Tylenol.  
He related that in the area of the saphenous nerve, there was 
no hair growth and occasional sharp, shooting pain.  In 
addition, from the saphenous nerve to the inside of his left 
foot, he had no feeling.  He reported that he walked with an 
altered gait to compensate for this problem and frequently 
wore out his shoes because of this problem.  With regard to 
tinnitus, the veteran related that he had constant ringing in 
his ears and caused problems with him in distinguishing 
sounds and communicating.  With regard to chronic sinusitis, 
the veteran reported that he had been treated at VA.  He 
related that he had daily crusting and frequent, sudden 
nosebleeds.  With regard to the left knee, he reported that 
it was unstable and painful with sharp, shooting pain several 
times a day.  He also reported occasional swelling and 
popping.  The veteran related that he had fallen due to his 
left knee problems.  

Thereafter, VA outpatient records dated from April 1998 to 
August 1999 were received which showed treatment, in 
pertinent part, for carpal tunnel syndrome.  In September 
1999, the veteran was treated by a chiropractor.  At that 
time, it was noted that he was able to toe and heel walk and 
had wrist numbness.  In addition, the veteran reported to the 
examiner complaints consistent with those reported in his 
personal hearing.  In November 1999, the veteran was treated 
at the Mississippi Medicine and Orthopaedic Center.  At that 
time he was diagnosed as having bilateral carpal tunnel 
syndrome and fibromyalgia.  

Thereafter, VA outpatient records dated from April 1999 to 
January 2000 were received which showed treatment, in 
pertinent part, for wrist pain and numbness in the left lower 
leg related to the saphenous nerve problem.  In addition, the 
veteran was treated for spontaneous nosebleeds which he 
related that occurred over the past year.  He reported that 
the blood flow stopped when he plugged his nose with tissue.  
In addition, he reported having congestion.  It was noted 
that he had sinusitis, but the veteran denied having any 
recent infection.  Examination in January 2000 revealed four 
lesions in the left nare with no ulcers or masses.  The right 
nare was normal.  The diagnosis was chronic sinusitis.  

In February 2000, the veteran was afforded another VA joints 
examination.  Subjectively, the veteran related that because 
of his saphenous nerve injury, he walked with his left foot 
inverted which caused left knee pain and also caused his 
shoes to wear unevenly.  He complained of pain in all of his 
joints.  Examination revealed that the veteran was able to 
heel and toe walk without much difficulty although he 
complained of stiffness in his left knee, in pertinent part.  
He was able to stand on one lower extremity without loss of 
balance.  Station was normal, however, there was an 
incidental finding during examination that there was mild 
forefoot adduction bilaterally.  There did not appear to be 
any loss of balance and plantar arch appeared normal.  The 
veteran was able to put on and remove his shoes without 
difficulty and he was able to sit on the examination table 
without difficulty.  Examination of the wrists revealed 
carpal tunnel syndrome.  Examination of the left knee 
revealed range of motion of zero to 128 degrees actively and 
zero to 135 degrees passively.  At 135 degrees of flexion, 
pain was noted.  There was no crepitation and varus/valgus 
testing was negative.  There was no medial or lateral 
instability.  Lachman's, McMurray, and Apley's testing were 
all negative.  Examination of the left leg revealed old, 
healed, surgical scar on the medial aspect of the lower part 
of the left leg which was non-tender.  The veteran reported 
that sensory function was diminished from that point and 
below on the medial aspect of the left foot.  He reported 
that it hurt every time he touched it or put weight on his 
left foot.  There were small calluses noted under the left 
third metatarsophalangeal joint and fifth metatarsophalangeal 
joint.  Examination of strength in the left lower extremity 
was within normal limited for manual muscle testing.  
Functionally, the veteran continued to be independent.  There 
did not appear to be any loss of balance or lack of 
coordination.  In spite of the left knee pain, there did not 
appear to be any limitations in range of motion for his 
stature and strength was normal.  There did not appear to be 
any fatigability in the morning.  X-rays of the left knee 
revealed moderate narrowing involving the lateral joint 
compartment of the left knee with no other significant 
abnormalities.  A small calcific density in the let proximal 
tibia was noted to possibly represent a bone island.  The 
impression, in pertinent part, was retropatellar syndrome of 
the left knee and history of bilateral carpal tunnel 
syndrome.  The examiner stated that it was not clear what the 
severity of the carpal tunnel syndrome was and it was not 
possible to say if this was a disease process which was 
progressing.  It was also noted that inspection of the shoes 
did not reveal any increased worn out areas on the outer 
aspects of the heels or under the left heel.  The examiner 
did not believe that the left foot inversion and the left 
knee pain were related to the saphenous nerve injury.  

A March 2000 electromyography testing report confirmed 
bilateral carpal tunnel syndrome.  

In an August 2000 statement of an employer, it was indicated 
that the veteran's various disabilities, to include carpal 
tunnel syndrome, limited his abilities at work and he 
ultimately resigned.  

In February 2001, the veteran was afforded a psychiatric 
examination. In pertinent part, it was noted that the veteran 
was working full-time in sedentary employment.

The veteran was thereafter treated by VA on an outpatient 
basis.  In March 2001, it was noted that the veteran's carpal 
tunnel syndrome was unchanged and that he had not recently 
had headaches since beginning a new medication.  Thereafter, 
it was also noted that respiratory evaluation revealed that 
breath sounds were present and even unlabored bilaterally.  
There was no edema of the extremities and pulses were 2+.  

In April 2001, the veteran was issued a letter explaining the 
VCAA and again advising him that he could submit evidence in 
support of his claims and what types of evidence would be 
helpful to his claims.  


Analysis

Service Connection

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran maintains 
that he served in combat, however, he does not assert nor 
does the record show that carpal tunnel syndrome was incurred 
during combat service.  Thus, 38 U.S.C.A. § 1154(b) is not 
for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Additionally, the pertinent laws and regulations provide that 
organic disease of the nervous system will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In the Board's prior 
remand decision, it was noted that carpal tunnel syndrome is 
a disorder of the peripheral nervous system.  In the remand 
decision, the Board also requested that a VA examiner opine 
as with whether carpal tunnel syndrome is a disease process.  
In response, the examiner in February 2000 indicated that it 
was not clear what the severity of the carpal tunnel syndrome 
was and it was not possible to say if this was a disease 
process which was progressing.  It appears from that 
statement that while the examiner could not discern in the 
disease process was progressing, that carpal tunnel syndrome 
was in fact a disease process.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran maintains that he first manifest symptoms of 
carpal tunnel syndrome during service.  However, since the 
veteran has not been shown to be capable of making medical 
conclusions, his statements regarding a current diagnosis are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The regional office, in the August 2000 supplemental 
statement of the case, stated that carpal tunnel syndrome is 
not an organic disease of the central nervous system, and, as 
such, implied that carpal tunnel syndrome is not a disease 
and that this veteran's carpal tunnel syndrome was not 
manifest within 1 year of separation from service.

We note that neither the law nor regulations require that 
there be an organic disease of the central nervous system.  
The term central has not appeared in regulations in decades.  
The Board shall not insert a word into a regulation when that 
word had been specifically removed.  In regard to whether 
carpal tunnel syndrome is a disease, the case was remanded 
for the limited purpose of obtaining a yes or no statement 
from a doctor that carpal tunnel syndrome was a disease.  
That question was not completely answered, but appears to be 
favorable.  At best, the examiner noted that he could not 
determine if the disease was progressive.  

Therefore, based on the examiner's inadequate statement and a 
determination to not remand, the Board is left with some 
evidence that carpal tunnel syndrome is a disease.  The 
record shows that carpal tunnel syndrome was manifest 
bilaterally within 1 year of separation from service.  Such 
manifestations warrant a finding that it was manifest to a 
compensable degree.  

In determining whether service connection is warranted, VA 
must determine whether a preponderance of the evidence 
supports the veteran's claim or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a 
preponderance of the evidence supports the veteran's claim.  
Therefore, service connection for carpal tunnel syndrome is 
granted.


Ratings

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
disabilities have not significantly changed and that uniform 
ratings are appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has held where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).


Reactive Airway Disease

The schedular criteria for evaluating respiratory disorders 
were changed effective on October 7, 1996.  

Under the rating schedule prior to October 7, 1996, mild 
reactive airway disease was evaluated as follows: a 10 
percent rating was warranted if the disability was mild with 
evidence of ventilatory impairment on pulmonary function 
testing and/or definite dyspnea on prolonged exertion; a 30 
percent rating was warranted if the disability was moderate 
with moderate dyspnea occurring after climbing one flight of 
steps or walking more than one block on level surface; 
pulmonary function testing consistent with findings of 
moderate disability.  38 C.F.R. § 4.97, Diagnostic Code 6603 
(1996).

Prior to October 7, 1996, the medical evidence showed that 
prior to discharge, the veteran underwent pulmonary function 
testing for the medical evaluation board which revealed FEV-1 
of 84 percent of predicted and DLCO of 80 percent of 
predicted.  Following service, the veteran had a normal chest 
examination at the time of his January 1996 VA examination.  
The chest was clear to auscultation in all fields.  Lay 
statements indicated that they observed that he had problems 
breathing.  The Board notes that although the examination did 
not show dyspnea, the veteran apparently had dyspnea although 
this was also due to his obesity.

In sum, the medical evidence did not show that the veteran's 
reactive airway disease was moderate with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on level surface or that his pulmonary 
function testing was consistent with findings of moderate 
disability.  As noted, his chest examination post-service, 
since the effective date of service connection, was normal.  

Effective October 7, 1996, the Board will consider the 
veteran's respiratory impairment under the old criteria.  In 
addition, his reactive airway disease will be considered by 
analogy to chronic bronchitis, bronchial asthma, emphysema, 
and/or chronic obstructive pulmonary disease, under 
Diagnostic Codes 6600, 6602, 6603, and 6604, respectively.  
Under all of those diagnostic codes, a higher 30 percent 
rating is warranted when there is a FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 
56 to 65 percent predicted.  38 C.F.R. § 4.97, Codes 6600, 
6602, 6603, 6604 (2001).

As of October 7, 1996, the medical evidence reveals that in 
April 1997, veteran's lungs were grossly clear and pulmonary 
vasculature appeared normal on chest x-ray.  Pulmonary 
function tests performed that month revealed mild obstructive 
ventilatory impairment with FEV-1 of 78 percent predicted and 
FEV-1/FVC of 96 percent of predicted.  It was noted in the 
outpatient records that the veteran's shortness of breath 
would become improved if his weight was decreased.  
Regardless of the cause, the criteria for a higher rating was 
not met.  

In February 1999, the veteran was again examined by VA.  
Physical examination revealed that the veteran was 5 feet 
five inches and over 250 pounds.  In September 1999, the 
veteran testified via videoconference before the undersigned 
member of the Board.  At that time, the veteran reported that 
he had wheezing every night and that his ability to engage in 
activities was limited and that this problems has affected 
his ability to function at work due to co-workers smoking 
habits.  In March 2001, it was noted in the VA outpatient 
records that respiratory evaluation revealed that breath 
sounds were present and unlabored bilaterally. 

In sum, the medical evidence did not show that the veteran's 
reactive airway disease was productive of impairment 
consistent with 30 percent ratings under the old or new 
criteria.  His pulmonary examinations have been normal.  
Although he reports dyspnea, and the clinical findings are 
not consistent with his assertions.  The Board concludes that 
the objective medical evidence is more probative of the 
degree of impairment than the veteran's lay statements.  His 
pulmonary function testing does not satisfy the criteria for 
a 30 percent rating under any applicable diagnostic code.  

In determining whether a higher rating is warranted at 
anytime during the appeal period for service-connected 
disability, VA must determine whether a preponderance of the 
evidence supports the veteran's claim or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert.  In this case, a preponderance of the evidence is 
against the veteran's claim.  Accordingly, the Board 
concludes that the veteran's reactive airway disease is no 
more than 10 percent disabling during the entire period of 
the appeal.  




Left Leg Sensory Deficit of the Saphenous Nerve

The veteran's left leg sensory deficit of the saphenous nerve 
is rated under Diagnostic Code 8599-8527.  The veteran's 
disability is rated under the directives of 38 C.F.R. 
§ 4.124a for Diseases of the Peripheral Nerves.  Those types 
of disabilities are rated based on complete and incomplete 
paralysis of various nerves.  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Diagnostic Code 8527 governs ratings for disability 
associated with the internal saphenous nerve.  Under 
Diagnostic Code 8527, incomplete paralysis of the internal 
saphenous nerve is rated noncompensable when mild to 
moderate, and severe to complete paralysis is rated as 10 
percent.

In this case, the evidence does not show complete paralysis 
of the saphenous nerve.  The veteran has had sensory deficit 
along the aspect of the left saphenous nerve since a wound in 
that area became infected during service.  The January 1996 
examination revealed a well-healed surgical scar along the 
medial aspect of the lower leg.  In May 1997, the veteran 
complained of pain related to his left saphenous nerve 
injury.  Examination revealed a well-healed incision over the 
distal medial surface of the left tibia and decreased 
sensation over the dorsal medial surface of the left foot.  
There was a positive Tinel's sign over the saphenous nerve 
and increased pain over the radial aspect of the left tibia 
with eversion of the left foot.  The impression was chronic 
pain secondary to saphenous nerve resection.  He was given a 
heel wedge for his shoe to relieve the pain.  In September 
1999, the veteran testified via videoconference before the 
undersigned member of the Board.  At that time, the veteran 
testified in the area of the saphenous nerve, there was no 
hair growth and occasional sharp, shooting pain for which he 
took Tylenol.  Thereafter, VA outpatient records dated from 
April 1999 to January 2000 were received which showed 
treatment, in pertinent part, for wrist pain, numbness in the 
left lower leg related to the saphenous nerve problem.  

In February 2000, the veteran was afforded another VA joints 
examination.  Subjectively, the veteran related that because 
of his saphenous nerve injury, he walked with his left foot 
inverted which caused left knee pain and also caused his 
shoes to wear unevenly.  Examination revealed that the 
veteran was able to heel and toe walk without much difficulty 
although he complained of stiffness in his left knee, in 
pertinent part.  He was able to stand on one lower extremity 
without loss of balance.  Station was normal, however, there 
was an incidental finding during examination that there was 
mild forefoot adduction bilaterally.  There did not appear to 
be any loss of balance and plantar arch appeared normal.  The 
veteran was able to put on and remove his shoes without 
difficulty and he was able to sit on the examination table 
without difficulty.  There was an old, healed, surgical scar 
on the medial aspect of the lower part of the left leg which 
was non-tender.  The veteran reported that sensory function 
was diminished from that point and below on the medial aspect 
of the left foot.  He reported that it hurt every time he 
touched it or put weight on his left foot.  There were small 
calluses noted under the left third metatarsophalangeal joint 
and fifth metatarsophalangeal joint.  Examination of strength 
in the left lower extremity was within normal limited for 
manual muscle testing.  Functionally, the veteran continued 
to be independent.  There did not appear to be any loss of 
balance or lack of coordination.  It was noted that 
inspection of the shoes did not reveal any increased worn out 
areas on the outer aspects of the heels or under the left 
heel.  The examiner did not believe that the left foot 
inversion and the left knee pain were related to the 
saphenous nerve injury.  

In sum, as noted, complete paralysis of the left saphenous 
nerve has not been demonstrated.  The veteran reports sensory 
loss, which has been shown, in the area of the medial aspect 
of the lower part of the left leg and downward.  The physical 
examinations of record do not show, however, any motor 
impairment due to the left saphenous nerve injury.  Moreover, 
although the veteran also believe that he had problems with 
his left foot due to his saphenous nerve injury, the most 
recent VA examination report negated this assertion.  Since 
the veteran's left saphenous nerve injury is productive of 
wholly sensory impairment, the disability rating cannot be 
considered to be more than moderate in degree 38 C.F.R. § 
4.124a.  As noted, under Diagnostic Code 8527, incomplete 
paralysis of the internal saphenous nerve is rated 
noncompensable when mild to moderate.  In order for a 10 
percent rating to be warranted, severe to complete paralysis 
must be shown.  The Board has considered all the evidence of 
record, including lay statements, testimony, and medical 
evidence.  The veteran is competent to report that he is 
worse or should be granted a higher evaluation.  However, the 
Board concludes that the observations of a skilled 
professional that the veteran demonstrates no more than 
sensory impairment, are more probative of the degree of the 
veteran's impairment.  In this case, the veteran has 
incomplete paralysis of the left saphenous nerve which is not 
more than moderate in degree.  

The veteran also has demonstrated pain in the area of the 
saphenous nerve injury, however, this pain does not cause 
limitation of motion.  As noted, the rating schedule 
recognizes painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  However, in this 
case, the veteran's service-connected disability is a nerve 
impairment, not a joint impairment.  In light of the 
foregoing, the Board finds that left leg sensory deficit of 
the saphenous nerve is not compensably disabling.

The rating schedule also provides ratings under several 
Diagnostic Codes for scarring of the skin.  Scars which are 
superficial, poorly nourished, with repeated ulceration are 
rated under Diagnostic Code 7803.  Scars which are 
superficial, tender and painful on objective demonstration 
are rated as 10 percent disabling under Diagnostic Code 7804.  
In this case, the veteran's scarring is well-healed and is 
not poorly nourished, it is not productive of repeated 
ulceration and it is not tender.  Although the veteran has 
pain, this is associated with the nerve injury itself.  Thus, 
a rating based on the scarring is not warranted.  

In determining whether a higher rating is warranted for 
service-connected disability at any time during the appeal 
period, VA must determine whether a preponderance of the 
evidence supports the veteran's claim or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert.  In this case, the preponderance of the evidence is 
against the veteran's claim.  Therefore, the Board concludes 
that the veteran's left saphenous nerve injury is not 
compensably disabling. 


Tinnitus

The Board notes that the criteria pertaining to evaluation of 
diseases of the ear and other sense organs have been recently 
amended, effective June 10, 1999.  Under the previously 
effective rating criteria, Diagnostic Code 6260 provides a 10 
percent evaluation for tinnitus which is persistent as a 
symptom of head injury, concussion, or acoustic trauma.  
Under the new criteria, a 10 percent rating is warranted for 
recurrent tinnitus.  

The evidence of record shows that in January 1996, the 
veteran denied having ringing in his ears.  However, that 
same month on audiological evaluation, the veteran reported 
having mild bilateral tinnitus described as sounding like a 
buzzing or roaring noise.  In September 1999, the veteran 
testified via videoconference before the undersigned member 
of the Board.  At that time, the veteran related that he had 
constant ringing in his ears and this caused problems with 
him in distinguishing sounds and communicating.

In sum, although the medical evidence is somewhat sparse, 
however, the lay evidence must be considered.  That evidence 
tends to establish that he has tinnitus which is compensable 
in degree for the entire period of the appeal.  It is 
considered to be either persistent or recurrent.  

In determining whether a higher rating is warranted for 
service-connected disability at any time during the appeal 
period, VA must determine whether a preponderance of the 
evidence supports the veteran's claim or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert.  In this case, the preponderance of the evidence 
supports the veteran's claim.  Accordingly, the Board 
concludes that the veteran's tinnitus is 10 percent disabling 
for the entire appeal period. 


Chronic Sinusitis

The RO noted that during the pendency of the veteran's 
appeal, the VA revised the criteria for rating the 
respiratory system, including diseases of the nose and 
throat, effective October 7, 1996. 

Prior to October 7, 1996, Diagnostic Codes 6510 through 6514 
for sinusitis all applied the same schedular criteria.  A 10 
percent evaluation contemplated a showing of moderate 
symptomatology with discharge or crusting or scabbing, 
infrequent headaches.

Under the applicable criteria in effect from October 7, 1996, 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or, three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting occurs.

The record shows that in February 1999, the veteran was 
examined by VA.  At that time, his oral and posterior pharynx 
were clear without lesion.  In September 1999, the veteran 
testified via videoconference before the undersigned member 
of the Board.  At that time, he had daily crusting and 
frequent, sudden nosebleeds.  Thereafter, VA outpatient 
records dated from April 1999 to January 2000 were received 
which showed treatment, in pertinent part, for spontaneous 
nosebleeds which the veteran related that occurred over the 
past year.  He reported that the blood flow stopped when he 
plugged his nose with tissue.  In addition, he reported 
having congestion.  It was noted that he had sinusitis, but 
the veteran denied having any recent infection.  Examination 
in January 2000 revealed four lesions in the left nare with 
no ulcers or masses.  The right nare was normal.  The 
diagnosis was chronic sinusitis.  

In sum, there is no record of symptoms associated with 
sinusitis prior to October 7, 1996.  The veteran was 
diagnosed as having headaches, but these headaches were never 
in conjunction with complaints, findings, or treatment of 
sinusitis.  These headaches were not associated with 
sinusitis.  As of October 7, 1996, the medical evidence shown 
treatment for symptomatology associated with sinusitis, 
however, again, any complaints, findings, or treatment of 
headaches were not associated with sinusitis.  The veteran's 
symptoms were limited to nosebleeds, congestion, and, on one 
occasion, four lesions in the left nare with no ulcers or 
masses.  The Board notes that the veteran has been regularly 
treated on an outpatient basis by VA for his various medical 
problems.  However, at no time was the veteran shown to have 
moderate symptomatology with discharge or crusting or 
scabbing, infrequent headaches as associated with sinusitis 
nor has the veteran had any incapacitating episode of 
sinusitis or non-incapacitating episode characterized by 
headaches, pain, and purulent discharge or crusting.  Thus, 
although the veteran asserts having discharge with crusting 
and scabbing, his assertions are contraindicated as they have 
not been objectively demonstrated and the veteran has been 
seen on many occasions over the years by physicians.  

In determining whether a higher rating is warranted for 
service-connected disability at any time during the appeal 
period, VA must determine whether a preponderance of the 
evidence supports the veteran's claim or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert.  In this case, the preponderance of the evidence is 
against the veteran's claim.  Therefore, the Board concludes 
that the veteran's chronic sinusitis is not compensably 
disabling. 



Left Retropatellar Pain Syndrome

The veteran's left retropatellar pain syndrome is rated under 
Diagnostic Code 5257.  Diagnostic Code 5257 governs ratings 
for impairment of the knee as measured by recurrent 
subluxation or lateral instability.  

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, VA General Counsel has since held, that separate 
ratings are only warranted cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca and 38 C.F.R. §§ 4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  

As previously noted, the rating schedule recognizes painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

Pursuant to Court and GC directives, it has been determined 
that 38 C.F.R. §§ 4.40 and 4.45 do not apply Diagnostic Code 
5257.  In addition, Diagnostic Code 5257 does not contemplate 
38 C.F.R. §§ 4.40, 4.45, 4.59 or the diagnostic codes 
governing limitation of motion in the first instance.  GC has 
held that if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59  
VAOPGCPREC 9-98 (Aug. 14, 1998).  The Board notes that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a 
separate rating may only be assigned when there is arthritis 
and limitation of motion and/or painful motion.  Therefore, 
consideration must be given to whether separate ratings are 
warranted to reflect disability manifested by instability and 
subluxation as well as disability manifested by arthritis and 
limitation of motion and/or painful motion or limitation of 
motion and/or painful motion on its own.  In evaluating 
whether the veteran has limitation of motion and/or painful 
motion, 38 C.F.R. §§ 4.59, 4.40, 4.45, and DeLuca must be 
considered.  

Under Diagnostic Code 5260, the rating schedule provides a 
zero percent rating where flexion of the leg is limited to 60 
degrees; a 10 percent rating where flexion of the leg is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a 30 percent rating where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, the 
rating schedule provides a zero percent rating where 
extension of the leg is limited to 5 degrees; a 10 percent 
rating where extension of the leg is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating for limitation to 20 degrees.  Full 
range of motion of the knee is zero to 140 degrees.  38 
C.F.R. § 4.71, Plate II.

In March 1998, the veteran was afforded a VA joints 
examination which revealed that he walked with a normal gait 
pattern into the examining room and was able to take on and 
off his shoes without difficulty.  He also was able to sit in 
the chair and on the examination table without difficulty.  
Examination of the left knee revealed flexion to 135 degrees 
and extension to zero degrees.  Thus, there was minimal 
limitation of flexion.  Mild tenderness was noted medially at 
the knee joint.  There was no medial lateral instability.  
Rotation was within normal limits.  Drawer sign and Lachman's 
testing were negative.  He was able to stand on his toes and 
heels without difficulty and was able to walk on his toes and 
heels without difficulty.  There was no crepitation except on 
walking when there was also some tightness, especially when 
the veteran was walking on his toes.  X-rays of the left knee 
revealed no osseous or articular abnormalities, no fractures 
or dislocations, and the veteran's joint spaces were well-
maintained.  The impression was probable degenerative changes 
of the left knee.  In February 1999, the veteran was again 
examined by VA.  At that time, although the veteran reported 
having symptoms associated, in pertinent part, with the left 
knee, that knee was without appreciable pain on range of 
motion testing and range of motion was within normal limits.  
Neurologically, he was intact.  His reflexes were 2+ and 
equal bilaterally without evidence of tremor.  Coordination 
was within normal limits. 

In September 1999, the veteran testified via videoconference 
before the undersigned member of the Board.  At that time, he 
reported that it was unstable and painful with sharp, 
shooting pain several times a day.  He also reported 
occasional swelling and popping.  The veteran related that he 
had fallen due to his left knee problems.  

In February 2000, the veteran was afforded another VA joints 
examination.  Examination revealed that the veteran was able 
to heel and toe walk without much difficulty although he 
complained of stiffness in his left knee, in pertinent part.  
He was able to stand on one lower extremity without loss of 
balance.  Station was normal, however, there was an 
incidental finding during examination that there was mild 
forefoot adduction bilaterally.  There did not appear to be 
any loss of balance and plantar arch appeared normal.  The 
veteran was able to put on and remove his shoes without 
difficulty and he was able to sit on the examination table 
without difficulty.  Examination of the left knee revealed 
range of motion of zero to 128 degrees actively and zero to 
135 degrees passively.  At 135 degrees of flexion, pain was 
noted.  Thus, there was some limitation of motion on flexion, 
with pain.  There was no crepitation and varus/valgus testing 
was negative.  There was no medial or lateral instability.  
Lachman's, McMurray, and Apley's testing were all negative. 
Examination of strength in the left lower extremity was 
within normal limited for manual muscle testing.  
Functionally, the veteran continued to be independent.  There 
did not appear to be any loss of balance or lack of 
coordination.  The examiner stated that in spite of the left 
knee pain, there did not appear to be any limitations in 
range of motion for his stature and strength was , however, 
as noted, under VA standards, there was some slight 
limitation of motion on flexion.  There did not appear to be 
any fatigability in the morning.  X-rays of the left knee 
revealed moderate narrowing involving the lateral joint 
compartment of the left knee with no other significant 
abnormalities.  A small calcific density in the let proximal 
tibia was noted to possibly represent a bone island.  The 
impression, in pertinent part, was retropatellar syndrome of 
the left knee


1.  Diagnostic Code 5257

The Board observes that the veteran has been rated based on 
instability and/or subluxation of the left knee.  He is 
currently rated as 10 percent disabled.  However, the medical 
evidence does not demonstrate that the veteran's left 
retropatellar pain syndrome has been productive of 
instability and/or subluxation at any time during the appeal 
period.  The veteran has been examined several times and has 
been regularly treated by VA as an outpatient.  Objectively, 
neither instability nor subluxation has been shown.  
Therefore, although the veteran maintains that he has 
instability of the left knee, his assertion is not credible 
in light of the lack of objective evidence when he has been 
seen on many occasions for evaluation of his left knee.  The 
Board concludes that the medical evidence is more probative 
than the veteran's unsupported lay statements.  

The RO granted a 10 percent evaluation for knee impairment.  
However, although the RO used diagnostic code 5257, it was 
noted in the initial decision that the manifestations that 
warranted the 10 percent evaluation were pain on motion and 
crepitus.  These are the exact manifestations contemplated by 
38 C.F.R. § 4.59.  Therefore, it is concluded that the 10 
percent evaluation is based upon pain on motion and crepitus 
rather than instability or subluxation.  In regard to whether 
a higher evaluation is warranted based upon instability or 
subluxation, the Board concludes that the veteran does not 
have instability or subluxation and that an evaluation based 
on these manifestations are not warranted.  

In a case such as this, the Board concludes that the basis of 
the rating decision which states the reasons for the 10 
percent evaluation are more important than the use of an 
unsupported diagnostic code.  




2.  Diagnostic Codes 5260 and 5261

Thus, there is no basis for a rating based on the presence of 
arthritis with limitation of motion or painful motion.  
However, the Board must also consider whether there is 
limitation of motion and/or painful motion on its own, 
without the diagnosis of arthritis.  The provisions of 
38 C.F.R. § 4.59 establish that periarticular pathology 
productive of painful motion will be assigned a compensable 
evaluation.  A recent VA examination disclosed narrowing of a 
joint compartment.  Crepitus has been identified.  

In evaluating whether the veteran has limitation of motion 
and/or painful motion, 38 C.F.R. §§ 4.59, 4.40, 4.45, and 
DeLuca must be considered.  The record shows that the veteran 
does in fact have slight limitation of motion on flexion as 
well as painful motion on flexion.  The veteran only 
demonstrates limitation of motion on flexion.  In applying 
Diagnostic Code 5260, in order for a zero percent rating to 
be warranted, flexion must be limited to 60 degrees.  
Although the veteran has slight limitation of flexion, it 
exceeds 60 degrees.  However, as noted, the record shows that 
the veteran does in fact have painful motion.  In addition, 
the veteran complained of fatigability.  Although 
fatigability was not objectively demonstrated, a VA examiner 
did note that the veteran was examined in the morning which 
was the better time of day for him.  In addition, the 
veteran's complaints of fatigability are numerous.  The 
veteran did not demonstrate incoordination or weakened 
movement of the left leg.  

Taking into consideration 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, the Board finds that based on this painful motion as 
well as the fatigability, the decision of the RO to award a 
10 percent evaluation was supported.  As noted, limitation of 
motion/painful motion must be considered as constituting 
separate disability apart from musculoskeletal disability 
rated under Diagnostic Code 5257 which does not involve 
limitation of motion.  VAOPGCPREC 9-98 (Aug. 14, 1998).  
Therefore, consideration must be given to whether a separate 
rating is warranted to reflect disability manifested by 
instability and subluxation as well as disability manifested 
by limitation of motion and/or painful motion.  

In this case, the decision of the RO to grant a 10 percent 
evaluation was based on painful motion and crepitus.  These 
manifestations overlap the provisions of 38 C.F.R. § 4.59 
Part 4 Code 5260-5261.  In sum, rating painful motion under 
code 5257 and 5260 would result in pyramiding.  In this case, 
since no impairment of function is demonstrated in terms of 
lateral instability and/or subluxation, the veteran is not 
entitled to separate ratings for impairment based on lateral 
instability and/or subluxation and based on painful motion.  
Rather, the veteran's left retropatellar pain syndrome 
warrants a 10 percent rating based on painful motion pursuant 
to Diagnostic Code 5260 rather than under Diagnostic Code 
5257.  As noted, the initial rating of the veteran's left 
knee disability was in fact based on pain on motion and 
crepitus, not on lateral instability or subluxation.  

In determining whether a higher rating is warranted for 
service-connected disability at any time during the appeal 
period, VA must determine whether a preponderance of the 
evidence supports the veteran's claim or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert.  In this case, the preponderance of the evidence is 
against the veteran's claim.  Therefore, the Board concludes 
that the veteran's left retropatellar pain syndrome is no 
more than 10 percent disabling. 


38 C.F.R. § 3.321

The above decision is based upon consideration of applicable 
provisions of the rating schedule.  Additionally, however, 
there is no showing that the veteran's service-connected 
disabilities as individually addressed above reflect so 
exceptional or so unusual a disability picture so as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is in order.  The evidence in this case fails 
to show that the veteran's service-connected disabilities as 
individually addressed above cause marked interference with 
his employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The veteran 
complains of industrial limitations due to his service-
connected disabilities.  However, he is employed full-time 
and the record does not reflect recent periods of 
hospitalization.  Therefore, any industrial limitations 
caused by his various service-connected disabilities is 
contemplated within the regular schedular standards.


ORDER

Service connection for carpal tunnel syndrome is granted.

Reactive airway disease is not more than 10 percent 
disabling. 

Left leg sensory deficit of the saphenous nerve is not 
compensably disabling. 

Tinnitus is 10 percent disabling. 

Chronic sinusitis is not compensably disabling.  

Left retropatellar pain syndrome is not more than 10 percent 
disabling. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

